       Case 4:19-cv-04686 Document 1 Filed on 12/02/19 in TXSD Page 1 of 11




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 LEGACY FUNERAL GROUP, LLC,                       §
      Plaintiff                                   §
                                                  §
                                                  §
                                                  §
 vs.                                              §                          4:19-cv-04686
                                                               CIVIL ACTION ________________
                                                  §
 ANTHONY JOSEPH DAMIANO AKA A.                    §
 J. DAMIANO, INDIVIDUALLY, AND                    §
 LEGACY FUNERAL SERVICES, LLC                     §
 DBA LEGACY FUNERAL SERVICES                      §
 AKA HERITAGE CREMATION                           §
 PROVIDERS,                                       §
       Defendants                                 §


                                   ORIGINAL COMPLAINT

1.      Plaintiff Legacy Funeral Group, LLC (“Legacy”) asserts claims against Defendants

Anthony Joseph Damiano aka A. J. Damiano, Individually, and Legacy Funeral Services, LLC

dba Legacy Funeral Services aka Heritage Cremation Providers (collectively “Defendants”) for

trademark infringement under federal and state law, unfair competition, false designation of origin,

violations of the Texas Anti-Dilution statute and Texas Business and Commerce Code and seeks

a permanent injunction, damages, its attorney’s fees and costs, and such other relief as the Court

deems just and proper.

                                            PARTIES

2.      Plaintiff Legacy Funeral Group, LLC is a limited liability company organized under the

laws of the State of Texas and maintains its principal offices at 3103 Sackett St., Houston, Texas

77098-2016.

3.      Defendant Anthony Joseph Damiano aka A. J. Damiano is an individual residing at 9800



                                                 1
      Case 4:19-cv-04686 Document 1 Filed on 12/02/19 in TXSD Page 2 of 11




Mount Pyramid Court, Denver, Colorado 80112.

4.     Defendant Legacy Funeral Services, LLC dba Legacy Funeral Services aka Heritage

Cremation Providers is a Colorado limited liability company organized under the laws of the State

of Colorado and maintains its principal offices in Houston, Texas. Its registered agent is Joseph

Damiano, whose address is also 9800 Mount Pyramid Court, Denver, Colorado 80112.

                                JURISDICTION AND VENUE

5.     The Court has original subject matter jurisdiction over federal Lanham Act claims pursuant

to 15 U.S.C. §1125, and 28 U.S.C. §§1331 and 1338. The Court has supplemental jurisdiction over

the state law claims pursuant to 28 U.S.C. § 1367(a) because those claims are so closely related to

the federal claims brought herein as to form part of the same case or controversy.

6.     The Court has personal jurisdiction over Defendants because, upon information and belief,

they have deliberately directed their activities to Texas in the form of conducting business with

entities located within the Southern District of Texas using Legacy’s marks. Further, upon

information and belief, Defendants have engaged in other activities in Texas using Legacy’s

marks. Defendant has set up a call center in Houston and is claiming that Houston is its principal

place of business.

7.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) & (c) because, as set forth

more fully below, a substantial part of the events or omissions giving rise to Legacy’s claims in

this matter occurred in the Southern District of Texas, and Defendant has established its principal

place of business.

                            FACTS COMMON TO ALL CLAIMS
                                  Legacy and its Marks

8.     Legacy Funeral Group, LLC is a nationwide leader in providing funeral services and

products. Since 2002, Legacy has conducted business throughout the United States and is currently

                                                 2
      Case 4:19-cv-04686 Document 1 Filed on 12/02/19 in TXSD Page 3 of 11




registered, directly or through affiliates, to do business in nine states to provide a broad range of

funeral services and products, including cremations, mortuary services, burials and cemetery plots.

Legacy has advertised and marketed its products throughout the nation under its Legacy marks,

including both word marks and design marks including its inherently distinctive tree.

9.     Because of the considerable efforts that Legacy Funeral Group has expended in offering

and promoting quality services and products under its Legacy marks, as well as the high quality of

its Legacy services and products and their success in the marketplace, the Legacy marks have

earned considerable goodwill among consumers, funeral industry market participants, and others.

10.    Legacy has expended substantial resources marketing and maintaining the strength of its

brand and as a result, consumers as well as others within the funeral business have developed a

strong association between the Legacy name and logo and the high-quality services it offers.

Further, to protect its brand while promoting its services, Legacy has registered the following

trademarks with the United States Patent & Trademark Office (“USPTO”) or the Texas Secretary

of State, all of which are valid, subsisting, and in full force and effect (collectively, the “Legacy

Marks”):

                   MARK                           REGISTRATION                 GOODS AND
                                                  NO. AND DATE                  SERVICES

                                                     801109442 (TX)            Own and operate
                                                       May 7, 2009            funeral homes and
                                                                             provide funeral care
                                                                                 and services




                                                 3
      Case 4:19-cv-04686 Document 1 Filed on 12/02/19 in TXSD Page 4 of 11




                   MARK                         REGISTRATION                  GOODS AND
                                                NO. AND DATE                   SERVICES

                                                   801109445 (TX)             Own and operate
                                                     May 7, 2009             funeral homes and
                                                                            provide funeral care
                                                                                and services


                                                     4687822 (US)       Funeral Homes,
                                                   February 17, 2015    Funeral Arrangement
                                                                        Services



                                                    4532818 (US)        Funeral Homes,
                                                    May 20, 2014        Funeral Arrangement
                                                                        Services


                                                    4532819 (US)        Funeral Homes,
                                                    May 20, 2014        Funeral Arrangement
                                                                        Services


11.    The Legacy Marks are highly distinctive assets which constitute evidence of Legacy’s

ownership and its exclusive right to use the them in commerce in connection with the identified

services pursuant to Section 7(b) of the Lanham Act, 15 U.S.C. § 1057(b).

                               Defendants’ Infringing Activities

12.    In 2013, the Defendant, Anthony Joseph Damiano and his company Funeral Services

Provider, LLC, through the domains <legacyfuneral.com> and <funeralservicesprovider.com>,

began marketing the provision of funeral services and cremation, using the following logo and

name, which clearly infringed on Plaintiff Legacy Funeral Group’s marks:




                                               4
      Case 4:19-cv-04686 Document 1 Filed on 12/02/19 in TXSD Page 5 of 11




      DEFENDANT’S INFRINGMENT                        PLAINTIFF’S REGISTERED MARKS




                                                                           and




13.      Defendant Damiano prominently displayed the infringing logo on the header of his

company’s website. On September 10, 2013, Plaintiff wrote Defendant Damiano, advising that

his company’s use of the mark was infringing on the Legacy Marks, and providing documentation

of the validity and existence of the Legacy Marks. Defendant Damiano advised Plaintiff that he

would cease using the infringing mark, and did so, for a period of time.

14.      Plaintiff discovered in 2019 that the Defendants, Anthony Joseph Damiano and Legacy

Funeral Services, LLC, through the domain <legacycremationservices.com>, had resumed

marketing the provision of funeral services and cremation, and were again using the logo and name

Defendant Damiano had used in 2013, which clearly infringes on Plaintiff Legacy Funeral Group’s

marks:

      DEFENDANTS’ INFRINGMENT                        PLAINTIFF’S REGISTERED MARKS




                                                5
      Case 4:19-cv-04686 Document 1 Filed on 12/02/19 in TXSD Page 6 of 11




      DEFENDANTS’ INFRINGMENT                        PLAINTIFF’S REGISTERED MARKS
                                                                   and




15.    Defendants prominently display the infringing logo on the header of every page of their

website. There is a likelihood of confusion between these marks: both use the same words “Legacy

Funeral Services;” both prominently display a tree with branches and roots that form the same

visual impression; the wording and tree design are nearly identical in nature; and the products and

services being offered under these marks are identical in many respects. Both Plaintiff and

Defendants offer funeral and cremation services.

16.    Plaintiff Legacy Funeral Group has already encountered actual confusion in the

marketplace and instances of confusion, with its customers and business contacts expressing

confusion and making inquiries regarding the Defendants’ website and related advertising in

geographical regions in which Plaintiff has substantial operations. Moreover, the customers and

potential customers in their time of grief are less likely to discern the differences between the

marks and are more likely to be confused by Legacy Funeral Services, LLC confusingly similar

use of this mark. As examples, unhappy customers of Defendant have called Plaintiff complaining,

under the impression that Plaintiff provided them services. Cremation providers have not only sent

Plaintiff invoices for cremations performed at Defendants’ request, but have complained to

Plaintiff when Defendant has not paid its bills for cremations.

17.    As a result, on or about September 25, 2019, Legacy contacted Defendants by letter,

requesting that they cease and desist from any further infringement upon the Legacy Marks in

connection with their services. When considering that Legacy and Defendants operate within the

same industry, offer similar services in conjunction with the overlap of existing and prospective

                                                 6
      Case 4:19-cv-04686 Document 1 Filed on 12/02/19 in TXSD Page 7 of 11




clients, as well as the inability for certain websites to distinguish between them as a result of the

unauthorized use, adoption and infringement upon the Legacy Marks in commerce, Defendants’

actions are likely to cause confusion, mistake and deception within the relevant market and, unless

enjoined by this Court, will continue to cause irreparable injury and other damages to Legacy’s

business, reputation and goodwill in its federally registered trademarks. Defendants are illegally

operating in many states without the respective states’ requisite funeral home licenses.

18.    Since Defendant Damiano was made aware of the Legacy Marks in 2013 and agreed to

stop using his infringing mark, Defendants were clearly aware in 2019 that use of the same mark

would be willful infringement of the Legacy Marks.

                               CLAIM ONE
           INFRINGEMENT OF FEDERALLY REGISTERED TRADEMARKS

19.    Legacy incorporates by reference the allegations set forth in the preceding paragraphs.

20.    Defendants have infringed upon the Legacy Marks in interstate commerce by various acts,

including, without limitation, the adoption, sale and marketing of services similar to those offered

by Legacy bearing the infringing marks.

21.    Defendants’ adoption and use of the infringing marks is without permission or authority

from Legacy and has caused and is likely to cause further confusion, mistake and/or deceive those

in the relevant market.

22.    Defendants adopted and used the infringing marks in connection with services similar to

those of Legacy notwithstanding Legacy’s well-known and prior established rights in the

registered trademarks and with both actual and constructive notice of Legacy’s registrations under

15 U.S.C. §1072.

23.    By engaging in the complained-of conduct, Defendants used in commerce, without the

consent of Legacy, a reproduction, counterfeit, copy or colorable imitation of the registered

                                                 7
      Case 4:19-cv-04686 Document 1 Filed on 12/02/19 in TXSD Page 8 of 11




trademarks and/or reproduced, counterfeited, copied or colorably imitated the registered

trademarks or applied a reproduction, counterfeit, copy or colorable imitation of the registered

trademarks to its website and other tangible items intended to be used in commerce or reach

consumers in violation 15 U.S.C. §1114.

24.    The conduct of Defendants has been and continues to be willful, entitling Legacy to

damages including statutory and trebled damages.

25.    Defendants’ activities have caused and, unless enjoined by this Court, will continue to

cause, irreparable injury and other damages to Legacy, its business, its reputation and goodwill

because Legacy has no adequate remedy at law.

                           CLAIM TWO
      INFRINGEMENT OF COMMON LAW TRADEMARKS AND TRADE NAME

26.    Legacy incorporates by reference the allegations set forth in the preceding paragraphs.

27.    By engaging in the aforementioned conduct, Defendants have infringed upon Legacy’s

common law trademarks and trade name.

28.    Defendants’ infringement of Legacy’s common law trademarks and trade name has been

and continues to be willful, entitling Legacy to damages, including statutory damages.

29.    Defendants’ activities have caused and, unless enjoined by this Court, will continue to

cause, irreparable injury and other damages to Legacy, its business, its reputation and goodwill

because Legacy has no adequate remedy at law.

                              CLAIM THREE
           UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                          UNDER 15 U.S.C. §1125(a)

30.    Legacy incorporates by reference the allegations set forth in the preceding paragraphs.

31.    Defendants’ adoption and use of the infringing marks constitutes a false designation of

origin and/or a false and misleading description of their services and is likely to cause confusion,

                                                 8
      Case 4:19-cv-04686 Document 1 Filed on 12/02/19 in TXSD Page 9 of 11




cause mistake and/or to deceive as to the affiliation, connection or association of Legacy or as to

the origin, sponsorship or approval of the services of Legacy in violation of 15 U.S.C. §1125(a).

32.    The conduct of Defendants has been and continues to be willful, entitling Legacy to

damages, including statutory and trebled damages. Further, Defendants have been unjustly

enriched and should be ordered to disgorge any and all profits earned as a result of their unlawful

conduct.

33.    Defendants’ activities have caused and, unless enjoined by this Court, will continue to

cause, irreparable injury and other damages to Legacy, its business, its reputation and goodwill

because Legacy has no adequate remedy at law.

                                CLAIM FOUR
               VIOLATION OF THE TEXAS ANTI-DILUTION STATUTE

34.    Legacy incorporates by reference the allegations set forth in the preceding paragraphs.

35.    The Legacy Marks are distinctive.

36.    Defendants’ use and continued use of the infringing marks will cause blurring or tarnishing

of the Legacy Marks.

37.    The conduct of Defendants has been and continues to be willful, entitling Legacy to

damages including statutory and trebled damages.

38.    Defendants’ activities have caused and, unless enjoined by this Court, will continue to

cause, irreparable injury and other damages to Legacy, its business, its reputation and goodwill

because Legacy has no adequate remedy at law.

                                   CLAIM FIVE
                     STATE UNFAIR COMPETITION PURSUANT TO
                         TEXAS BUS. & COMM. CODE § 16.29

39.    Legacy incorporates by reference the allegations set forth in the preceding paragraphs.

40.    The actions of Defendants constitute unfair competition in violation of the law of the State

                                                9
      Case 4:19-cv-04686 Document 1 Filed on 12/02/19 in TXSD Page 10 of 11




of Texas because they were calculated to deceive the relevant market into accepting and purchasing

Defendants’ services on the mistaken belief that they are Legacy’s services, or that they are

sponsored by, connected with, or supplied under the supervision of Legacy.

41.    Defendants’ adoption and unauthorized use of the Legacy Marks constitutes unfair

competition. By such use, Defendants have represented that their services are actually those

supplied by Legacy and create a likelihood that the relevant market will be confused or

deceived.

42.    Defendants’ actions constitute dilution, unfair competition, unjust enrichment and

misappropriation of Legacy’s rights under Tex. Bus. & Comm. Code, §16.29 and the common law

of the State of Texas. Such actions permit, and will continue to permit, Defendants to use and

benefit from the goodwill and reputation earned by Legacy to readily obtain acceptance of the

services offered, all at Legacy’s expense.

43.    Defendants’ activities have caused and, unless enjoined by this Court, will continue to

cause, irreparable injury and other damages to Legacy, its business, its reputation and goodwill

because Legacy has no adequate remedy at law. Defendant has even set up a call center in Houston

and is claiming that Houston is its home office.

                                  CLAIM SIX
                         COMMON LAW UNFAIR COMPETITION

44.    Legacy incorporates by reference the allegations set forth in the preceding paragraphs.

45.    Defendants’ activities complained of constitute common law unfair competition under

Texas common law in that they are likely to cause the relevant market to believe that Defendants’

services originate from the same source as, or are sponsored or approved by Legacy, or that there

is an association, affiliation or connection between Defendants and Legacy.

46.    Defendants’ activities have caused and, unless enjoined by this Court, will continue to

                                                   10
       Case 4:19-cv-04686 Document 1 Filed on 12/02/19 in TXSD Page 11 of 11




cause, irreparable injury and other damages to Legacy, its business, its reputation and goodwill

because Legacy has no adequate remedy at law.

                                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Legacy Funeral Group, LLC prays that after due proceedings, the

Court:

     (a) enter judgment against Defendants on all claims;

     (b) enter a permanent injunction restraining Defendants, together with their officers,
         employees, agents, successors and assigns or others acting in concert with them, from
         infringing upon the Legacy Marks in connection with their business;

     (c) direct an accounting audit to determine Defendants’ profits resulting from the activities
         complained of herein, and that such profits be paid over to Legacy;

     (d) award all damages sustained as a result of Defendants’ infringement and unfair
         competition, and that said damages be trebled;

     (e) award all statutory damages, costs and fees as provided for in 15 U.S.C. § 1117(d), and
         applicable Texas Statutes; and

     (f) grant to Legacy such other relief as the Court deems just and proper.

Dated: December 2, 2019                                             Respectfully submitted,



                                                                               _________________________
                                                                               Carl R. Dawson
                                                                               SBN 05599100
                                                                               Southern District Number 16860
                                                                               Ryan & Dawson
                                                                               770 South Post Oak Ln., Ste. 600
                                                                               Houston, Texas 77056
                                                                               Tel: (713) 960-1555
                                                                               Fax: (713) 960-8491
                                                                               email: cdawson@rdlaw.com

                                                                               ATTORNEYS FOR PLAINTIFF
                                                                               LEGACY FUNERAL GROUP, LLC
S:\Shared Folders\HOUSTON\Legacy Funeral Group\Pleadings Motions\Legacy Funeral Group - 2019-10-31 - Complaint - DRAFT.docx




                                                                        11
